DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ribs as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “alternating arrangement” in claims 11 and 20 is a relative term which renders the claim indefinite. The term “arrangement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what arrangement the ribs and opening must alternate.
, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. Patent 4,432,433), hereinafter “Ogawa” in view of Coppola et al. (U.S. Publication 2018/0030924), hereinafter “Coppola”.
Regarding claim 1, Ogawa discloses the same invention substantially as claimed such as a method of forming a composite oil pan (14) for an engine of a work vehicle (abstract), the method comprising: forming a sheet of metal into a first pan (26), the first pan having a first bottom wall and first peripheral walls extending from edges of the first bottom wall to define a sump for containing engine oil (shown in figure 4), the first peripheral walls terminating in a first peripheral flange extending outwardly (figure 1 shows that the oil pan 14 connecting to engine block through the flange); and open-molding a fiber-reinforced material (column 2, lines 15-26 and claim 2) onto the first pan to form a second pan (24) having a second bottom wall in abutting relation with the first bottom wall and having second peripheral walls extending from edges of the second bottom wall and in abutting relation with the first peripheral walls (shown in figures 4 and 5), the second peripheral walls terminating in a second peripheral flange (flange shown in figure 1 for oil pan 14) in abutting relation with the first peripheral flange (shown in 
Regarding claim 2, Ogawa and Coppola disclose the claimed invention except for the fiber-reinforced polymer resin being oleophilic. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the fiber-reinforced polymer resin be oleophilic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Ogawa and Coppola disclose the method of claim 1, wherein the open-molding step is a hand lay-up process including the steps of: applying a fluid 
Regarding claim 5, Ogawa and Coppola disclose the method of claim 1, wherein the second pan (Ogawa, 24) is thicker than the first pan (Ogawa, 26) by a factor of three or more (Ogawa, shown in figure 5).
Regarding claim 6, Ogawa and Coppola disclose the method of claim 1, wherein the thin wall metal structure of the first pan (Ogawa, 26) has an outer surface opposite the inner surface, wherein the second pan (Ogawa, 24) abuts the outer surface (Ogawa, shown in figure 4).
Regarding claim 13, Ogawa and Coppola disclose the claimed invention except for the sheet of metal including an outer lip at the distal end. It would have been an obvious matter of design choice to provide an outer lip, since applicant has not disclosed that such an outer lip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without an outer lip.
Regarding claim 14, Ogawa and Coppola disclose the method of claim 1, wherein the second pan (Ogawa, 24) is formed directly onto an outer surface of the first pan (Ogawa, 26) without any intervening structure or bonding agent such that the open-molding step joins the second pan to the first pan (Ogawa, shown in figure 4, column 2, lines 22-24 says they are formed integrally).

Regarding claim 16, Ogawa and Coppola disclose a composite engine oil pan, comprising: a first pan formed of a sheet of metal with a first bottom wall and a first plurality of peripheral walls extending generally upwardly from the first bottom wall, the first plurality of peripheral walls including a first front wall, a first rear wall, and first side walls, the first plurality of peripheral walls terminating in a first peripheral flange extending outwardly from a top of one or more of the first front wall, the first rear wall, and the first side walls, the first pan including: an oil sump for containing oil defined by an inner surface extending contiguously along the first bottom wall and the first plurality of peripheral walls and an outer surface opposite the inner surface; and a second pan formed of a fiber-reinforced polymer resin with a second bottom wall and a second plurality of peripheral walls extending generally upwardly from the second bottom wall, the second plurality of peripheral walls including a second front wall, a second rear wall, and second side walls, the second plurality of peripheral walls terminating in a second peripheral flange extending outwardly from a top of one or more of the second front wall, the second rear wall, and the second side walls, the second pan abutting and bonded to the outer surface of the first pan; wherein the second pan is mounted to cover, at least in part, the outer surface of the first pan; and wherein the second pan is thicker than the first pan to structurally reinforce the first pan without abutting the inner Refer to the rejections of claims 1 and 5 above for further details since the limitations are similar. 
Regarding claim 17, Ogawa and Coppola disclose the composite engine oil pan of claim 16, wherein the fiber-reinforced polymer resin is oleophilic. Refer to the rejections of claim 2 above for further details since the limitations are similar.
Regarding claim 18, Ogawa and Coppola disclose the composite engine oil pan of claim 16, wherein the sheet of metal is press-formed about a mold; and wherein the second pan is open-molded directly onto the outer surface of the first pan at the first bottom wall and first peripheral walls and along an underside of the first peripheral flange. Refer to the rejections of claim 15 above for further details since the limitations are similar.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Coppola as applied to claims 1-3, 5-6, and 13-18 above, and further in view of Nunnery (U.S. Publication 2019/0368154), hereinafter “Nunnery”.
Regarding claim 4, Ogawa and Coppola disclose the same invention substantially as claimed except for using a spray method to apply the fluid polymeric resin onto the pan.  However, Nunnery teaches the use of using a spray lay-up process to apply a polymeric resin layer (paragraph 35) for the purpose of providing an alternate economical process to reduce cost.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa and Coppola by incorporating a spray lay-up process to apply the fluid polymeric resin as taught by Nunnery for the purpose of providing an alternate economical process to reduce cost.
Claims 7-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Coppola as applied to claims 1-3, 5-6, and 13-18 above, and further in view of Cunningham (U.S. Patent 6,584,950), hereinafter “Cunningham”.
Regarding claim 7, Ogawa and Coppola disclose the same invention substantially as claimed but is silent to disclose a drain opening.  However, Cunningham teaches the use of drain opening within the oil pan base (38, column 10, lines 39-41) for the purpose of draining the oil from the engine to service and refill.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa and Coppola by incorporating a drain opening as taught by Cunningham for the purpose of draining the oil from the engine to service and refill.
Regarding claims 8-10, Ogawa and Coppola Reference A discloses the same invention substantially as claimed but is silent to disclose a plurality of attachment openings for the flanges.  However, Cunningham teaches the use of attachment opening (50) and flanged annulus compression limiters (53, shown in figures 1 and 3) disposed within some of the attachment openings for the purpose of effectively attaching the oil pan to the cylinder block while preventing over-compression of the flange (47, column 3, lines 7-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa and Coppola by incorporating attachment openings and compression limiters as taught by Cunningham for the purpose of effectively attaching the oil pan to the cylinder block while preventing over-compression of the flange.

Regarding claim 19, Ogawa and Coppola disclose the composite engine oil pan of claim 16, further comprising: one or more compression limiters extending through both the first and second peripheral flanges for mounting the composite engine oil pan, the one or more compression limiters having a relatively greater compressive strength than the fiber-reinforced polymer resin. Refer to the rejections of claims 9 and 10 above for further details since the limitations are similar.
Regarding claim 20, Ogawa and Coppola disclose the composite engine oil pan of claim 19, wherein the first pan further comprises a plurality of ribs in the first plurality of peripheral walls of the first pan, the plurality of ribs provided in an alternating arrangement with the one or more compression limiters. Refer to the rejections of claim 11 above for further details since the limitations are similar. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	3/10/2022